Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered August 2, 2002, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his plea was not knowingly, intelligently, and voluntarily entered because he was not meaningfully informed about the mandatory period of post-release supervision he would face following the completion of his determinate sentence. However, this claim is unpreserved for appellate review because the defendant did not move to withdraw his plea before sentencing or vacate the judgment of conviction (see People v Concepcion, 2 AD3d 873 [2003]; People v Miller, 1 AD3d 613 [2003], lv denied 1 NY3d 598 [2004]; People v Mapp, 308 AD2d 462 [2003], lv denied 1 NY3d 575 [2003]; People v Cruz, 305 AD2d 424 [2003]). In any event, the record establishes that the defendant was adequately advised that he would be subject to a period of post-release supervision as a consequence of his plea (see People v Cruz, supra).
*736Furthermore, the defendant’s valid waiver of his right to appeal precludes review of his contention that his sentence was harsh and excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Dixon, 5 AD3d 693 [2004]; People v Morrow, 3 AD3d 584 [2004]; People v Barnes, 306 AD2d 537 [2003], lv denied 1 NY3d 568 [2003]).
The defendant’s remaining contentions are without merit. Altman, J.E, Krausman, Goldstein and Mastro, JJ., concur.